PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on June 24, 2009, in Union County Circuit Court case number 63-2004-CF-0139-A is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). If petitioner qualifies for *140the appointment of counsel at public expense, the lower tribunal shall appoint counsel to represent him in the belated appeal authorized by this opinion.
VAN NORTWICK, PADOVANO, and HAWKES, JJ., concur.